Exhibit 10.1

 

UNDERWRITING AGREEMENT

 

between

 

NANOVIRICIDES, INC.

 

and

 

KINGSWOOD CAPITAL MARKETS, A DIVISION OF BENCHMARK INVESTMENTS INC.,

 

as Representative of the Several Underwriters

 

 

 



 

 

 

 

 

 

 

 

 

 

 

  

NANOVIRICIDES, INC.

 

UNDERWRITING AGREEMENT

 

New York, New York
July 9, 2020

 

Kingswood Capital Markets, a division of Benchmark Investments, Inc.
As Representative of the several Underwriters named on Schedule 1 attached
hereto
71 Battery Place, Suite 625 

New York, New York 10004

 

Ladies and Gentlemen:

 

The undersigned, NanoViricides, Inc., a Nevada corporation (the “Company”),
hereby confirms its agreement (this “Agreement”) with Kingswood Capital Markets,
a division of Benchmark Investments, Inc. (hereinafter referred to as “you”
(including its correlatives) or the “Representative”) and with the other
underwriters named on Schedule 1 hereto for which the Representative is acting
as representative (the Representative and such other underwriters being
collectively called the “Underwriters” or, individually, an “Underwriter”) as
follows:

 

1.                  Purchase and Sale of Securities.

 

1.1              Firm Shares.

 

1.1.1        Nature and Purchase of Firm Shares.

 

(i)                 On the basis of the representations and warranties herein
contained, but subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the several Underwriters, an aggregate of 1,369,863
(the “Firm Shares”) of the Company’s common stock, par value $0.001 per share
(the “ Common Stock “).

 

(ii)              The Underwriters, severally and not jointly, agree to purchase
from the Company the number of Firm Shares set forth opposite their respective
names on Schedule 1 attached hereto and made a part hereof at the purchase price
of $6.716 per Firm Share (92% of the per Firm Share offering price) with respect
to each Firm Share. The Firm Shares are to be offered to the public at the
offering price set forth on the cover page of the Prospectus (as defined in
Section 2.1 hereof).

 

1.1.2        Firm Shares Payment and Delivery.

 

(i)                 Delivery and payment for the Firm Shares shall be made at
10:00 a.m., Eastern time, on the second (2nd) Business Day following the date of
this Agreement or at such earlier time as shall be agreed upon by the
Representative and the Company, at the offices of Loeb & Loeb LLP, 345 Park
Avenue, New York, NY 10154 (“Representative Counsel”), or at such other place
(or remotely by facsimile or other electronic transmission) as shall be agreed
upon by the Representative and the Company. The hour and date of delivery and
payment for the Firm Shares is called the “Closing Date.”



 

 

 

(ii)              Payment for the Firm Shares shall be made on the Closing Date
by wire transfer in Federal (same day) funds, payable to the order of the
Company upon delivery of the certificates (in form and substance satisfactory to
the Underwriters) representing the Firm Shares (or through the facilities of the
Depository Trust Company (“DTC”)) for the account of the Underwriters. The Firm
Shares shall be registered in such name or names and in such authorized
denominations as the Representative may request in writing at least two (2) full
Business Days prior to the Closing Date. The Company shall not be obligated to
sell or deliver the Firm Shares except upon tender of payment by the
Representative for all of the Firm Shares. The term “Business Day” means any day
other than a Saturday, a Sunday or a legal holiday or a day on which banking
institutions are authorized or obligated by law to close in New York, New York.

 

1.2              Over-allotment Option.

 

1.2.1        Additional Shares. The Company hereby grants to the Representative
an option (the “Over-allotment Option”) to purchase up to an additional 205,479
shares of Common Stock, representing up to 15% of the Firm Shares sold in the
Offering (the “Additional Shares”) for the purpose of covering over-allotments
of such securities, if any. The Firm Shares and the Additional Shares are
collectively referred to as the “Securities.” The Securities shall be issued
directly by the Company and shall have the rights and privileges described in
the Registration Statement, the Disclosure Package and the Prospectus referred
to below. The offering and sale of the Securities is herein referred to as the
“Offering.”

 

1.2.2        Exercise of Option. The Over-allotment Option granted pursuant to
Section 1.2.1 hereof may be exercised by the Representative as to all (at any
time) or any part (from time to time) of the Additional Shares within 45 days
after the date hereof. The purchase price to be paid per Additional Share shall
be equal to the price per Firm Share set forth in Section 1.1.1(ii) hereof. The
Representative shall not be under any obligation to purchase any Additional
Shares prior to the exercise of the Over-allotment Option. The Over-allotment
Option granted hereby may be exercised by the giving of oral notice to the
Company from the Representative, which shall be confirmed in writing by
overnight mail or facsimile or other electronic transmission, setting forth the
number of Additional Shares to be purchased and the date and time for delivery
of and payment for the Additional Shares (the “Option Closing Date”), which
shall not be later than two (2) full Business Days after the date of the notice
or such other time as shall be agreed upon by the Company and the
Representative, at the offices of Representative Counsel or at such other place
(including remotely by facsimile or other electronic transmission) as shall be
agreed upon by the Company and the Representative. If such delivery and payment
for the Additional Shares does not occur on the Closing Date, the Option Closing
Date will be as set forth in the notice. Upon exercise of the Over-allotment
Option with respect to all or any portion of the Additional Shares, subject to
the terms and conditions set forth herein, the Company shall become obligated to
sell to the Representative, and the Representative shall purchase, the number of
Additional Shares specified in such notice.

 

1.2.3        Payment and Delivery. Payment for the Additional Shares shall be
made on the Option Closing Date by wire transfer in Federal (same day) funds,
payable to the order of the Company upon delivery to you of certificates (in
form and substance satisfactory to the Representative) representing the
Additional Shares (or through the facilities of DTC) for the account of the
Representative. The Additional Shares shall be registered in such name or names
and in such authorized denominations as the Representative may request in
writing at least one (1) full Business Day prior to the Option Closing Date. The
Company shall not be obligated to sell or deliver the Additional Shares except
upon tender of payment by the Representative for applicable Additional Shares.
The Option Closing Date may be simultaneous with, but not earlier than, the
Closing Date; and in the event that such time and date are simultaneous with the
Closing Date, the term “ Closing Date “ shall refer to the time and date of
delivery of the Firm Shares and Additional Shares.

 



 2 

 

 

1.2.4        The Underwriters shall present the book of investors of the Firm
Shares and the Additional Shares to the Company for prior approval prior to the
Closing Date.

 

2.                  Representations and Warranties of the Company. Except as set
forth in the Registration Statement or the Disclosure Package (as that term is
defined herein), which Registration Statement and Disclosure Package shall
qualify any representation otherwise made herein to the extent of the disclosure
contained in the Registration Statement or the Disclosure Package, the Company
represents and warrants to the Underwriters as of the Applicable Time (as
defined below), as of the Closing Date and as of the Option Closing Date, if
any, as follows:

 

2.1              Filing of Registration Statement. The Company has filed with
the U.S. Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 (File No. 333-237370), including any related prospectus or
prospectuses, for the registration of the Securities under the Securities Act of
1933, as amended (the “Securities Act”), which registration statement was
prepared by the Company in all material respects in conformity with the
requirements of the Securities Act and the rules and regulations of the
Commission under the Securities Act (the “Securities Act Regulations”) and
contains and will contain all material statements that are required to be stated
therein in accordance with the Securities Act and the Securities Act
Regulations. Except as the context may otherwise require, such registration
statement on file with the Commission at any given time, including any
amendments thereto to such time, exhibits and schedules thereto at such time,
documents filed as a part thereof or incorporated pursuant to Item 12 of Form
S-3 under the Securities Act at such time and the documents and information
otherwise deemed to be a part thereof or included therein pursuant to Rule 430B
of the Securities Act Regulations (the “Rule 430B Information”) or otherwise
pursuant to the Securities Act Regulations at such time, is referred to herein
as the “Registration Statement.” The Registration Statement at the time it
originally became effective is referred to herein as the “Initial Registration
Statement.” If the Company files any registration statement pursuant to Rule
462(b) of the Securities Act Regulations, then after such filing, the term
“Registration Statement” shall include such registration statement filed
pursuant to Rule 462(b). The Registration Statement was declared effective by
the Commission on April 2, 2020.

 

The prospectus in the form in which it was filed with the Commission in
connection with the Initial Registration Statement is herein called the “Base
Prospectus.” Each preliminary prospectus supplement to the Base Prospectus
(including the Base Prospectus as so supplemented) that described the Securities
and the Offering and omitted the Rule 430B Information and that was used prior
to the filing of the final prospectus supplement referred to in the following
paragraph is herein called a “Preliminary Prospectus.”

 



 3 

 

 

Promptly after the execution and delivery of this Agreement, the Company will
prepare and file with the Commission a final prospectus supplement to the Base
Prospectus relating to the Securities and the Offering in accordance with the
provisions of Rule 430B and Rule 424(b) of the Securities Act Regulations. Such
final prospectus supplement (including the Base Prospectus as so supplemented),
in the form filed with the Commission pursuant to Rule 424(b) under the
Securities Act is herein called the “Prospectus.” Any reference herein to the
Base Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Securities Act as of the date of such prospectus.

 

“Applicable Time” means 9:00a.m., Eastern time, on the date of this Agreement.

 

“Disclosure Package” means any Issuer General Use Free Writing Prospectus issued
at or prior to the Applicable Time, the Preliminary Prospectus dated July 8,
2020 and the information included on Schedule 2-A hereto, all considered
together.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Securities Act Regulations (“Rule 433”), including
without limitation any “free writing prospectus” (as defined in Rule 405 of the
Securities Act Regulations) relating to the Securities that is (i) required to
be filed with the Commission by the Company, (ii) a “road show that is a written
communication” within the meaning of Rule 433(d)(8)(i), whether or not required
to be filed with the Commission, or (iii) exempt from filing with the Commission
pursuant to Rule 433(d)(5)(i) because it contains a description of the
Securities or of the Offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).

 

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors
(other than a “bona fide electronic road show,” as defined in Rule 433 (the
“Bona Fide Electronic Road Show”)), as evidenced by its being specified in
Schedule 2-B hereto.

 

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

2.2              Exchange Act Registration. The Common Stock is registered
pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). The Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the Commission
is contemplating terminating either such registration.

 

2.3              Stock Exchange Listing. The Common Stock is listed on the NYSE
American LLC (the “NYSE American”), and the Company has taken no action designed
to, or likely to have the effect of delisting the Common Stock from the NYSE
American, nor has the Company received any notification that the NYSE American
is contemplating terminating such listing, except as described in the
Registration Statement, the Disclosure Package and the Prospectus.

 



 4 

 

 

2.4              No Stop Orders, etc. Neither the Commission nor, to the
Company’s knowledge, any state regulatory authority has issued any order
preventing or suspending the use of the Registration Statement, any Preliminary
Prospectus or the Prospectus or has instituted or, to the Company’s knowledge,
threatened to institute, any proceedings with respect to such an order. The
Company has complied with each request (if any) from the Commission for
additional information.

 

2.5              Disclosures in Registration Statement.

 

2.5.1        Compliance with Securities Act and 10b-5 Representation.

 

(i)                 Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective (including each deemed
effective date with respect to the Underwriters pursuant to Rule 430B or
otherwise under the Securities Act) complied and will comply in all material
respects with the requirements of the Securities Act and the Securities Act
Regulations. The Company was at the time of the filing of the Registration
Statement eligible to use Form S-3. The Company is currently eligible to use
Form S-3 under the Securities Act. Each Preliminary Prospectus and the
Prospectus, at the time each was or will be filed with the Commission, complied
and will comply in all material respects with the requirements of the Securities
Act and the Securities Act Regulations. Each Preliminary Prospectus delivered to
the Underwriters for use in connection with this Offering and the Prospectus was
or will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T.

 

(ii)              Neither the Registration Statement nor any amendment thereto,
at its effective time, as of the Applicable Time, at the Closing Date or at any
Option Closing Date (if any), contained, contains or will contain an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made not misleading.

 

(iii)            The Disclosure Package, as of the Applicable Time, at the
Closing Date or at any Option Closing Date (if any), did not, does not and will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and each Issuer
Limited Use Free Writing Prospectus hereto does not conflict with the
information contained in the Registration Statement, the Preliminary Prospectus
or the Prospectus, and each such Issuer Limited Use Free Writing Prospectus, as
supplemented by and taken together with the Preliminary Prospectus as of the
Applicable Time, did not include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements made or statements omitted in reliance upon and in conformity with
written information furnished to the Company with respect to the Underwriters by
the Representative expressly for use in the Registration Statement, the
Disclosure Package or the Prospectus or any amendment thereof or supplement
thereto. The parties acknowledge and agree that such information provided by or
on behalf of any Underwriter consists solely of: the statements set forth in the
“Underwriting” section of the Prospectus only insofar as such statements relate
to the names and corresponding share amounts set forth in the table of
Underwriters, the amount of selling concession and re-allowance or to
over-allotment and related activities that may be undertaken by the Underwriters
and the paragraph relating to stabilization by the Underwriters (the
“Underwriters’ Information”).; and

 



 5 

 

 

(iv)             Neither the Prospectus nor any amendment or supplement thereto,
as of its issue date, at the time of any filing with the Commission pursuant to
Rule 424(b), at the Closing Date or at any Option Closing Date, included,
includes or will include an untrue statement of a material fact or omitted,
omits or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to the Underwriters’ Information.

 

2.5.2        Disclosure of Agreements. The agreements and documents described in
the Registration Statement, the Disclosure Package and the Prospectus conform in
all material respects to the descriptions thereof contained therein and there
are no agreements or other documents required by the Securities Act and the
Securities Act Regulations to be described in the Registration Statement, the
Disclosure Package and the Prospectus or to be filed with the Commission as
exhibits to the Registration Statement, that have not been so described or
filed. Each agreement or other instrument (however characterized or described)
to which the Company or any of its direct and indirect subsidiaries, including
each entity disclosed or described in the Registration Statement, the Disclosure
Package and the Prospectus as being a subsidiary of the Company, if any (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) is a party or by which it is
or may be bound or affected and (i) that is referred to in the Registration
Statement, the Disclosure Package and the Prospectus, or (ii) is material to the
business of the Company or any Subsidiary, has been duly authorized and validly
executed by the Company or any Subsidiary, is in full force and effect in all
material respects and is enforceable against the Company or any Subsidiary, and,
to the Company’s knowledge, the other parties thereto, in accordance with its
terms, except (x) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and (z)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought. None of such
agreements or instruments has been assigned by the Company or any Subsidiary,
and neither the Company, any Subsidiary nor, to the Company’s knowledge, any
other party is in default thereunder and, to the Company’s knowledge, no event
has occurred that, with the lapse of time or the giving of notice, or both,
would constitute a default thereunder. To the best of the Company’s knowledge,
performance by the Company or any Subsidiary of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
or regulatory agency, body or court, domestic or foreign, having jurisdiction
over the Company, any Subsidiary or any of their respective assets or businesses
(each, a “Governmental Entity”), including, without limitation, those relating
to environmental laws and regulations.

 



 6 

 

 

2.5.3        Prior Securities Transactions. Since January 1, 2020, no securities
of the Company have been sold by the Company or by or on behalf of, or for the
benefit of, any person or persons controlling, controlled by or under common
control with the Company, except as disclosed in the Registration Statement, the
Disclosure Package and the Prospectus.

 

2.5.4        Regulations. The disclosures in the Registration Statement, the
Disclosure Package and the Prospectus concerning the effects of federal, state,
local and all foreign laws, rules and regulations relating to the respective
businesses of the Company and its Subsidiaries as currently conducted or
contemplated are correct and complete in all material respects and, to the
Company’s knowledge, no other such laws, rules or regulations are required to be
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus which are not so disclosed.

 

2.5.5        No Other Distribution of Offering Materials. The Company has not,
directly or indirectly, distributed and will not distribute any offering
material in connection with the Offering other than any Preliminary Prospectus,
the Disclosure Package, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 3.2 below.

 

2.6              Changes After Dates in Registration Statement.

 

2.6.1        No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the Disclosure Package and
the Prospectus, except as otherwise specifically stated or incorporated by
reference therein: (i) there has been no material adverse change in the
financial position or results of operations of the Company or any Subsidiary,
nor any change or development that, singularly or in the aggregate, would
involve a material adverse change or a prospective material adverse change, in
or affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company or any Subsidiary (a “Material
Adverse Change”); (ii) there have been no material transactions entered into by
the Company or any Subsidiary, other than as contemplated pursuant to this
Agreement; and (iii) no officer or director of the Company has resigned from any
position with the Company.

 

2.6.2        Recent Securities Transactions, etc. Subsequent to the respective
dates as of which information is given in the Registration Statement, the
Disclosure Package and the Prospectus, and except as may otherwise be indicated
or contemplated herein or disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, the Company has not: (i) issued any
securities, other than securities issued pursuant to the Company’s existing
equity incentive or stock option plans or shares of Common Stock issuable upon
the exercise of then outstanding options, warrants and convertible securities,
or incurred any liability or obligation, direct or contingent, for borrowed
money; or (ii) declared or paid any dividend or made any other distribution on
or in respect to its capital stock.

 

2.7              Disclosures in Commission Filings. Since January 1, 2019, (i)
none of the Company’s filings with the Commission contained any untrue statement
of a material fact or omitted to state any material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and (ii) the Company has made all filings with the
Commission required under the Exchange Act and the rules and regulations of the
Commission promulgated thereunder (the “Exchange Act Regulations”).

 



 7 

 

 

2.8              Independent Accountants. To the knowledge of the Company,
EisnerAmper LLP (the “Auditor”), whose report is filed with the Commission and
incorporated in the Registration Statement, the Disclosure Package and the
Prospectus, is an independent registered public accounting firm as required by
the Securities Act and the Securities Act Regulations and the Public Company
Accounting Oversight Board. The Auditor has not, during the periods covered by
the financial statements included in the Registration Statement, the Disclosure
Package and the Prospectus, provided to the Company any non-audit services, as
such term is used in Section 10A(g) of the Exchange Act.

 

2.9              Financial Statements, etc. The financial statements, including
the notes thereto and supporting schedules included or incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus, fairly
present the financial position and the results of operations of the Company at
the dates and for the periods to which they apply; and such financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”), consistently applied throughout the periods involved
(provided that unaudited interim financial statements are subject to year-end
audit adjustments that are not expected to be material in the aggregate and do
not contain all footnotes required by GAAP); and the supporting schedules
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus present fairly the information required to
be stated therein. Except as included or incorporated by reference therein, no
historical or pro forma financial statements are required to be included or
incorporated by reference in the Registration Statement, the Disclosure Package
or the Prospectus under the Securities Act or the Securities Act Regulations.
The pro forma and pro forma as adjusted financial information and the related
notes, if any, included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus have been properly compiled
and prepared in accordance with the applicable requirements of the Securities
Act and the Securities Act Regulations and present fairly the information shown
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. All disclosures contained or incorporated
by reference in the Registration Statement, the Disclosure Package or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission), if any, comply with Regulation G
of the Exchange Act and Item 10 of Regulation S-K of the Securities Act, to the
extent applicable. Each of the Registration Statement, the Disclosure Package
and the Prospectus discloses all material off-balance sheet transactions,
arrangements, obligations (including contingent obligations), and other
relationships of the Company with unconsolidated entities or other persons that
may have a material current or future effect on the Company’s financial
condition, changes in financial condition, results of operations, liquidity,
capital expenditures, capital resources, or significant components of revenues
or expenses. Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, (a) neither the Company nor any of its Subsidiaries,
including each entity disclosed or described in the Registration Statement, the
Disclosure Package and the Prospectus as being a Subsidiary of the Company, has
incurred any material liabilities or obligations, direct or contingent, or
entered into any material transactions other than in the ordinary course of
business, (b) neither the Company nor any of its Subsidiaries has declared or
paid any dividends or made any distribution of any kind with respect to its
capital stock, (c) there has not been any change in the capital stock of the
Company or any of its Subsidiaries, (d) other than in the ordinary course of
business and consistent with the Company’s prior policies, the Company has not
made any grants under any stock compensation plan, and (e) there has not been
any material adverse change in the long-term or short-term debt of the Company
or any of its Subsidiaries.

 



 8 

 

 

2.10          Authorized Capital; Options, etc. The Company had, at the date or
dates indicated in the Registration Statement, the Disclosure Package and the
Prospectus, the duly authorized, issued and outstanding capitalization as set
forth therein. Based on the assumptions stated in the Registration Statement,
the Disclosure Package and the Prospectus, the Company will have on the Closing
Date the adjusted stock capitalization set forth therein. Except as set forth
in, or contemplated by, the Registration Statement, the Disclosure Package and
the Prospectus, as of the Applicable Time and on the Closing Date and any Option
Closing Date, there will be no stock options, warrants, or other rights to
purchase or otherwise acquire any authorized but unissued shares of Common Stock
of the Company or equity securities of any Subsidiary or any security
convertible or exercisable into shares of Common Stock of the Company or equity
securities of any Subsidiary, or any contracts or commitments to issue or sell
shares of Common Stock of the Company or equity securities of any Subsidiary or
any such options, warrants, rights or convertible securities.

 

2.11          Valid Issuance of Securities, etc.

 

2.11.1    Outstanding Securities. All issued and outstanding securities of the
Company issued prior to the transactions contemplated by this Agreement have
been duly authorized and validly issued and are fully paid and non-assessable;
except as set forth in the Registration Statement, the Disclosure Package and
the Prospectus, the holders thereof have no contractual rights of rescission or
the ability to force the Company to repurchase such securities with respect
thereto, and are not subject to personal liability by reason of being such
holders; and none of such securities were issued in violation of the preemptive
rights, rights of first refusal or rights of participation of any holders of any
security of the Company or similar contractual rights granted by the Company.
The authorized shares of Common Stock conform in all material respects to all
statements relating thereto contained in the Registration Statement, the
Disclosure Package and the Prospectus. The offers and sales of the outstanding
shares of Common Stock, options, warrants and other rights to purchase or
exchange such securities for shares of the Common Stock were at all relevant
times either registered under the Securities Act and the applicable state
securities or “blue sky” laws or, based in part on the representations and
warranties of the purchasers of such shares of Common Stock, exempt from such
registration requirements. The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, as described in the Registration Statement, Disclosure
Package and the Prospectus, accurately and fairly present, in all material
respects, the information required to be shown with respect to such plans,
arrangements, options and rights.

 

2.11.2    Securities Sold Pursuant to this Agreement. The Securities have been
duly authorized for issuance and sale and, when issued and paid for, will be
validly issued, fully paid and non-assessable; the holders thereof are not and
will not be subject to personal liability by reason of being such holders; the
Securities are not and will not be subject to the preemptive rights of any
holders of any security of the Company or similar contractual rights granted by
the Company; and all corporate action required to be taken for the
authorization, issuance and sale of the Securities has been duly and validly
taken. The Securities conform in all material respects to all statements with
respect thereto contained in the Registration Statement, the Disclosure Package
and the Prospectus.

 



 9 

 

 

2.12          Registration Rights of Third Parties. Except as set forth in the
Registration Statement, the Disclosure Package and the Prospectus, no holders of
any securities of the Company or any options, warrants, rights or other
securities exercisable for or convertible or exchangeable into securities of the
Company have the right to require the Company to register any such securities of
the Company under the Securities Act or to include any such securities in the
Registration Statement or any other registration statement to be filed by the
Company.

 

2.13          Validity and Binding Effect of Agreements. The execution, delivery
and performance of this Agreement has been duly and validly authorized by the
Company, and this Agreement, when executed and delivered, will constitute, the
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and (iii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

 

2.14          No Conflicts, etc. The execution, delivery and performance by the
Company of this Agreement and all ancillary documents, the consummation by the
Company of the transactions herein contemplated and the compliance by the
Company with the terms hereof and thereof do not and will not, with or without
the giving of notice or the lapse of time or both: (i) result in a material
breach of, or conflict with any of the terms and provisions of, or constitute a
material default under, or result in the creation, modification, termination or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement or any other agreement or instrument to
which the Company or any of its Subsidiaries is a party or as to which any
property of the Company or any of its Subsidiaries is a party; (ii) result in
any violation of the provisions of the Company’s Articles of Incorporation (as
the same have been amended or restated from time to time, the “Charter”), the
by-laws of the Company, the certificate of incorporation of any Subsidiary or
the bylaws of any Subsidiary (as applicable); or (iii) violate any existing
applicable law, rule, regulation, judgment, order or decree of any Governmental
Entity as of the date hereof, except in the cases of clauses (i) and (iii) for
such breaches, conflicts or violations which would not reasonably be expected to
have a Material Adverse Change.

 

2.15          No Defaults; Violations. No material default exists in the due
performance and observance of any term, covenant or condition of any material
license, contract, indenture, mortgage, deed of trust, note, loan or credit
agreement, or any other agreement or instrument evidencing an obligation for
borrowed money, or any other material agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries may be bound or to which any of the properties or assets of the
Company or any of its Subsidiaries is subject. Neither the Company nor any of
its Subsidiaries is (i) in violation of any term or provision of its Charter or
by-laws, or (ii) in violation of any franchise, license, permit, applicable law,
rule, regulation, judgment or decree of any Governmental Entity, except in the
cases of clause (ii) for such violations which would not reasonably be expected
to result in a Material Adverse Change.

 



 10 

 

 

2.16          Corporate Power; Licenses; Consents.

 

2.16.1    Conduct of Business. Except as described in the Registration
Statement, the Disclosure Package and the Prospectus, each of the Company and
its Subsidiaries has all requisite corporate power and authority, and has all
necessary consents, authorizations, approvals, orders, licenses, certificates,
qualifications, registrations and permits (collectively, the “Authorizations”)
of and from all Governmental Entities that it needs as of the date hereof to
conduct its respective business as described in the Registration Statement, the
Disclosure Package and the Prospectus.

 

2.16.2    Transactions Contemplated Herein. The Company has all corporate power
and authority to enter into this Agreement and to carry out the provisions and
conditions hereof, and all Authorizations required in connection therewith have
been obtained. Except for the filing of an Additional Listing Application with
the NYSE American with respect to the sale of the Securities, no Authorization
of, and no filing with, any Governmental Entity is required for the valid
issuance, sale and delivery of the Securities and the consummation of the
transactions and agreements contemplated by this Agreement and as contemplated
by the Registration Statement, the Disclosure Package and the Prospectus, except
with respect to applicable federal and state securities laws and the rules and
regulations of the Financial Industry Regulatory Authority, Inc. (“FINRA”).

 

2.17          D&O Questionnaires. To the Company’s knowledge, all information
contained in the questionnaires (the “Questionnaires”) completed by each of the
Company’s directors, officers and beneficial holders of 5% or more of the
Company’s Common Stock immediately prior to the Offering (the “Insiders”) as
supplemented by all information concerning the Company’s directors, officers and
principal shareholders as described in the Registration Statement, the
Disclosure Package and the Prospectus, as well as in the Lock-Up Agreements (as
defined in Section 2.27 below), provided to the Underwriters is true and correct
in all material respects and the Company has not become aware of any information
which would cause the information disclosed in the Questionnaires to become
inaccurate and incorrect in any material respect.

 

2.18          Litigation; Governmental Proceedings. There is no material action,
suit, proceeding, inquiry, arbitration, investigation, litigation or
governmental proceeding pending or, to the Company’s knowledge, threatened
against, or involving the Company, any of its Subsidiaries or, to the Company’s
knowledge, any executive officer or director which has not been disclosed to the
Representative or in the Registration Statement, the Disclosure Package and the
Prospectus which is required to be disclosed.

 

2.19          Good Standing. The Company has been duly organized and is validly
existing as a corporation and is in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified to do business and is in
good standing in each other jurisdiction in which its ownership or lease of
property or the conduct of business requires such qualification, except where
the failure to qualify, singularly or in the aggregate, would not have or
reasonably be expected to result in a Material Adverse Change.

 



 11 

 

 

2.20          Insurance. The Company and each of its Subsidiaries carries or is
entitled to the benefits of insurance (including, without limitation, as to
directors and officers insurance coverage), with reputable insurers, in such
amounts and covering such risks which the Company believes are adequate, and all
such insurance is in full force and effect. The Company has no reason to believe
that it or any of its Subsidiaries will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change.

 

2.21          Transactions Affecting Disclosure to FINRA.

 

2.21.1    Finder’s Fees. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, there are no claims, payments,
arrangements, agreements or understandings relating to the payment of a
finder’s, consulting or origination fee by the Company or any Insider with
respect to the sale of the Securities hereunder or any other arrangements,
agreements or understandings of the Company or, to the Company’s knowledge, any
of its shareholders that may affect the Underwriters’ compensation, as
determined by FINRA.

 

2.21.2    Payments Within Six (6) Months. Except as described in the
Registration Statement, the Disclosure Package and the Prospectus, the Company
has not made any direct or indirect payments (in cash, securities or otherwise)
to: (i) any person, as a finder’s fee, consulting fee or otherwise, in
consideration of such person raising capital for the Company or introducing to
the Company persons who raised or provided capital to the Company; (ii) any
FINRA member; or (iii) any person or entity that has any direct or indirect
affiliation or association with any FINRA member, within the six (6) months
prior to the initial filing of the Registration Statement, other than the
payment to the Underwriters as provided hereunder in connection with the
Offering.

 

2.21.3    Use of Proceeds. The Company will not pay any of the net proceeds of
the Offering to any participating FINRA member or its affiliates, except as
specifically authorized herein.

 

2.21.4    FINRA Affiliation. There is no (i) officer or director of the Company,
(ii) to the Company’s knowledge, any beneficial owner of 5% or more of any class
of the Company’s securities or (iii) to the Company’s knowledge, any beneficial
owner of the Company’s unregistered equity securities which were acquired during
the 180-day period immediately preceding the filing of the Registration
Statement that is an affiliate or associated person of a FINRA member
participating in the Offering (as determined in accordance with the rules and
regulations of FINRA).

 



 12 

 

 

2.21.5    Information. All information provided by the Company in its FINRA
questionnaire to Representative Counsel specifically for use by Representative
Counsel in connection with its Public Offering System filings (and related
disclosure) with FINRA is true, correct and complete in all material respects.

 

2.22          Foreign Corrupt Practices Act. Neither the Company, nor any of its
Subsidiaries, nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any of its Subsidiaries nor, to the
Company’s knowledge, any other person acting on behalf of the Company or any of
its Subsidiaries, has, directly or indirectly, given or agreed to give any
money, gift or similar benefit (other than legal price concessions to customers
in the ordinary course of business) to any customer, supplier, employee or agent
of a customer or supplier, or official or employee of any governmental agency or
instrumentality of any government (domestic or foreign) or any political party
or candidate for office (domestic or foreign) or other person who was, is, or
may be in a position to help or hinder the business of the Company or its
Subsidiaries (or assist it in connection with any actual or proposed
transaction) that (i) might subject the Company or any of its Subsidiaries to
any material damage or penalty in any civil, criminal or governmental litigation
or proceeding, (ii) if not given in the past, might have had a Material Adverse
Change or (iii) if not continued in the future, might adversely affect the
assets, business, operations or prospects of the Company or any of its
Subsidiaries. The Company and each of its Subsidiaries has taken reasonable
steps to ensure that its accounting controls and procedures are sufficient to
cause the Company to comply in all material respects with the Foreign Corrupt
Practices Act of 1977, as amended.

 

2.23          Compliance with OFAC. Neither the Company, nor any of its
Subsidiaries nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any of its Subsidiaries nor, to the
Company’s knowledge, any other person acting on behalf of the Company or any of
its Subsidiaries, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), and the Company will not, directly or indirectly, use the proceeds of
the Offering hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

2.24          Money Laundering Laws. The operations of the Company and each of
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.

 

2.25          Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement, Disclosure Package or the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 



 13 

 

 

2.26          Officers’ Certificate. Any certificate signed by any duly
authorized officer of the Company and delivered to you or to Representative
Counsel shall be deemed a representation and warranty by the Company to the
Underwriters as to the matters covered thereby.

 

2.27          Lock-Up Agreements. Schedule 3 hereto contains a complete and
accurate list of the Company’s officers, and directors (collectively, the
“Lock-Up Parties”). The Company has caused each of the Lock-Up Parties to
deliver to the Representative an executed Lock-Up Agreement, in the form
attached hereto as Exhibit A (the “Lock-Up Agreement”), prior to the execution
of this Agreement.

 

2.28          FDA. As to each product, if any, subject to the jurisdiction of
the U.S. Food and Drug Administration (“FDA”) under the Federal Food, Drug and
Cosmetic Act, as amended, and the regulations thereunder (“FDCA”) that is
manufactured, packaged, labeled, tested, distributed, sold, and/or marketed by
the Company or any of its Subsidiaries (each such product, a “Pharmaceutical
Product”), such Pharmaceutical Product is being manufactured, packaged, labeled,
tested, distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, (a “Material Adverse
Effect”). There is no pending, completed or, to the Company's knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.

 

2.29          Related Party Transactions.

 



 14 

 

 

2.29.1    Business Relationships. There are no business relationships or related
party transactions involving the Company or any other person required to be
described in the Registration Statement, the Disclosure Package and the
Prospectus that have not been described as required.

 

2.29.2    No Relationships with Customers and Suppliers. No relationship, direct
or indirect, exists between or among the Company on the one hand, and the
directors, officers, 5% or greater stockholders, customers or suppliers of the
Company or any of the Company’s affiliates on the other hand, which is required
to be described in the Disclosure Package and the Prospectus or a document
incorporated by reference therein and which is not so described.

 

2.29.3    No Unconsolidated Entities. There are no transactions, arrangements or
other relationships between and/or among the Company, any of its affiliates (as
such term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structure finance, special purpose or
limited purpose entity that could reasonably be expected to materially affect
the Company’s liquidity or the availability of or requirements for its capital
resources required to be described in the Disclosure Package and the Prospectus
or a document incorporated by reference therein which have not been described as
required.

 

2.29.4    No Loans or Advances to Affiliates. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of their respective
family members, except as disclosed in the Registration Statement, the
Disclosure Package and the Prospectus.

 

2.30          Board of Directors. The qualifications of the persons serving as
members of the Company’s Board of Directors and the overall composition of the
Board comply with the Exchange Act, the Exchange Act Regulations, the
Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder (the
“Sarbanes-Oxley Act”) applicable to the Company and the listing rules of the
NYSE American. At least one member of the Audit Committee of the Board of
Directors of the Company qualifies as an “audit committee financial expert,” as
such term is defined under Regulation S-K and the listing rules of the NYSE
American. In addition, 50% of the persons serving on the Board of Directors
qualify as “independent,” as defined under the listing rules of the NYSE
American.

 

2.31          Sarbanes-Oxley Compliance.

 

2.31.1    Disclosure Controls. Except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus, the Company has developed
and currently maintains disclosure controls and procedures that comply with Rule
13a-15 or 15d-15 under the Exchange Act Regulations, and such controls and
procedures are effective to the extent or except as otherwise disclosed in the
Registration Statement, the Disclosure Package and the Prospectus to ensure that
all material information concerning the Company will be made known on a timely
basis to the individuals responsible for the preparation of the Company’s
Exchange Act filings and other public disclosure documents.

 



 15 

 

 

2.31.2    Compliance. The Company is, or at the Applicable Time and on the
Closing Date will be, in material compliance with the provisions of the
Sarbanes-Oxley Act applicable to it, and has implemented or will implement such
programs and taken reasonable steps to ensure the Company’s future compliance
(not later than the relevant statutory and regulatory deadlines therefor) with
all of the material provisions of the Sarbanes-Oxley Act.

 

2.32          Accounting Controls. Except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus, the Company and each of
its Subsidiaries maintains systems of “internal control over financial
reporting” (as defined under Rules 13a-15 and 15d-15 under the Exchange Act
Regulations ) that comply in all material respects with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, the Company is not aware of any material weaknesses in its
internal controls. The Auditor and the Audit Committee of the Board of Directors
of the Company have been advised of: (i) all significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting which are known to the Company’s management and that have
adversely affected or are reasonably likely to adversely affect the Company’
ability to record, process, summarize and report financial information; and (ii)
any fraud known to the Company’s management, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting.

 

2.33          No Investment Company Status. The Company is not and, after giving
effect to the Offering and the application of the proceeds thereof as described
in the Registration Statement, the Disclosure Package and the Prospectus, will
not be, required to register as an “investment company,” as defined in the
Investment Company Act of 1940, as amended.

 

2.34          No Labor Disputes. No labor dispute with the employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is imminent. The Company is not aware that any key employee or significant group
of employees of the Company or any Subsidiary plans to terminate employment with
the Company or such Subsidiary.

 

2.35          Intellectual Property Rights. The Company and each of its
Subsidiaries owns or possesses or has valid rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses, inventions, trade secrets
software, databases, know-how, internet domain names, other unpatented and/or
un-patentable proprietary confidential information systems, processes or
procedures and similar rights (“Intellectual Property Rights”) necessary for the
conduct of the business of the Company or such Subsidiary as currently carried
on and as described in the Registration Statement, the Disclosure Package and
the Prospectus. The Intellectual Property licenses described in the Registration
Statement, Disclosure Package and the Prospectus are validly executed by,
binding upon and enforceable against the Company in accordance with their
respective terms. To the knowledge of the Company, no action or use by the
Company or any of its Subsidiaries necessary for the conduct of their respective
businesses as currently carried on and as described in the Registration
Statement and the Prospectus will involve or give rise to any infringement of,
or license or similar fees for, any Intellectual Property Rights of others.
Neither the Company nor any Subsidiary has received any notice alleging any such
infringement, fee or conflict with asserted Intellectual Property Rights of
others. Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Change or as otherwise as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus (A) there is
no pending or, to the knowledge of the Company, threatened action, suit,
proceeding or claim by others challenging the rights of the Company or any of
its Subsidiaries in or to any such Intellectual Property Rights, and the Company
is unaware of any facts which would form a reasonable basis for any such claim,
that would, individually or in the aggregate, together with any other claims in
this Section 2.35, reasonably be expected to result in a Material Adverse
Change; (B) the Intellectual Property Rights owned by the Company or any of its
Subsidiaries and, to the knowledge of the Company, the Intellectual Property
Rights licensed to the Company or any of its Subsidiaries have not been adjudged
by a court of competent jurisdiction invalid or unenforceable, in whole or in
part, and there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intellectual Property Rights, and the Company is unaware of any facts which
would form a reasonable basis for any such claim that would, individually or in
the aggregate, together with any other claims in this Section 2.35, reasonably
be expected to result in a Material Adverse Change; (C) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company or any of its Subsidiaries infringes, misappropriates or
otherwise violates any Intellectual Property Rights or other proprietary rights
of others, neither the Company nor any of its Subsidiaries has received any
written notice of such claim and the Company is unaware of any other facts which
would form a reasonable basis for any such claim that would, individually or in
the aggregate, together with any other claims in this Section 2.35, reasonably
be expected to result in a Material Adverse Change; and (D) to the Company’s
knowledge, no employee of the Company or any of its Subsidiaries is in or has
ever been in violation in any material respect of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or any of its
Subsidiaries, or actions undertaken by the employee while employed with the
Company or any of its Subsidiaries and could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change. To the Company’s
knowledge, all material technical information developed by and belonging to the
Company or any of its Subsidiaries which has not been patented has been kept
confidential. Neither the Company nor any of its Subsidiaries is a party to or
bound by any options, licenses or agreements with respect to the Intellectual
Property Rights of any other person or entity that are required to be set forth
in the Registration Statement, the Disclosure Package and the Prospectus and are
not described therein. The Registration Statement, the Disclosure Package and
the Prospectus contain in all material respects the same description of the
matters set forth in the preceding sentence. None of the technology employed by
the Company or any of its Subsidiaries has been obtained or is being used by the
Company or any of its Subsidiaries in violation of any contractual obligation
binding on the Company or any of its Subsidiaries or, to the Company’s
knowledge, any of its officers, directors or employees, or otherwise in
violation of the rights of any persons.

 



 16 

 

 

2.36          Taxes. Each of the Company and its Subsidiaries has filed all
returns (as hereinafter defined) required to be filed with taxing authorities
prior to the date hereof or has duly obtained extensions of time for the filing
thereof. Each of the Company and its Subsidiaries has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company or such respective
Subsidiary. The provisions for taxes payable, if any, shown on the financial
statements filed with or as part of the Registration Statement are sufficient
for all accrued and unpaid taxes, whether or not disputed, and for all periods
to and including the dates of such consolidated financial statements. Except as
disclosed in writing to the Underwriters, (i) no issues have been raised (and
are currently pending) by any taxing authority in connection with any of the
returns or taxes asserted as due from the Company or its Subsidiaries, and (ii)
no waivers of statutes of limitation with respect to the returns or collection
of taxes have been given by or requested from the Company or its Subsidiaries.
The term “taxes” mean all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatever, together with any interest and any penalties, additions to tax or
additional amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements and other documents required to be filed in
respect to taxes

 

2.37          Compliance with Environmental Laws. Except as described in the
Registration Statement, the Disclosure Package and the Prospectus, (i) neither
the Company nor any of its Subsidiaries is in material violation of any federal,
state, local or foreign statute, law, rule, regulation, ordinance, code, policy
or rule of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products (collectively, “Hazardous Materials”) or to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental Laws
), (ii) the Company and each of its Subsidiaries has all material permits,
authorizations and approvals required under any applicable Environmental Laws
and is in compliance with their requirements, (iii) there are no pending or, to
the Company’s knowledge, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its Subsidiaries and (iv) to the Company’s
knowledge, there are no events or circumstances that might reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its Subsidiaries relating to
Hazardous Materials or any Environmental Laws.

 



 17 

 

 

2.38          ERISA Compliance. The Company and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder (collectively,
“ERISA”)) established or maintained by the Company or its “ERISA Affiliates” (as
defined below) are in compliance in all material respects with ERISA. “ERISA
Affiliate” means, with respect to the Company, any member of any group of
organizations described in Sections 414(b),(c),(m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company is a member. No
“reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company or any of its ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company or any of its ERISA Affiliates,
if such “employee benefit plan” were terminated, would have any “amount of
unfunded benefit liabilities” (as defined under ERISA). Neither the Company nor
any of its ERISA Affiliates has incurred or reasonably expects to incur any
material liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975
or 4980B of the Code. Each “employee benefit plan” established or maintained by
the Company or any of its ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and, to the knowledge of the
Company, nothing has occurred, whether by action or failure to act, which would
cause the loss of such qualification. The execution of this Agreement, or
consummation of the Offering does not constitute a triggering event under any
employee benefit plan or any other employment contract, whether or not legally
enforceable, which (either alone or upon the occurrence of any additional or
subsequent event) will or may result in any payment (of severance pay or
otherwise), acceleration, increase in vesting, or increase in benefits to any
current or former participant, employee or director of the Company other than an
event that is not material to the financial condition or business of the
Company.

 

2.39          Compliance with Laws. The Company and each of its Subsidiaries:
(A) is and at all times has been in compliance with all statutes, rules, or
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product manufactured
or distributed by the Company (“Applicable Laws”), except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Change; (B) possesses all material Authorizations and such
Authorizations are valid and in full force and effect and are not in material
violation of any term of any such Authorizations; (C) has not received notice of
any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any Governmental Entity or third party alleging
that any product operation or activity is in violation of any Applicable Laws or
Authorizations and has no knowledge that any such governmental authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (D) has not received notice that any
Governmental Entity has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations and has no knowledge that any such
governmental authority is considering such action; and (E) has filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission).

 



 18 

 

 

2.40          Smaller Reporting Company. As of the effective date, or deemed
effective date, of the Registration Statement, the Company was a “smaller
reporting company,” as defined in Rule 12b-2 of the Exchange Act Regulations.

 

2.41          Industry Data. The statistical and market-related data included in
each of the Registration Statement, the Disclosure Package and the Prospectus
are based on or derived from sources that the Company reasonably and in good
faith believes are reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

 

2.42          Margin Securities. The Company does not own any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of Offering will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the shares of
Common Stock to be considered a “purpose credit” within the meanings of
Regulation T, U or X of the Federal Reserve Board.

 

2.43          Integration. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

 

2.44          Title. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, the Company and each of its Subsidiaries
has good and marketable title in fee simple to, or has valid rights to lease or
otherwise use, all items of real or personal property that are material to its
respective business, free and clear of all liens, encumbrances, security
interests, claims and defects that do not, singularly or in the aggregate,
materially affect the business of the Company or its Subsidiaries and do not
interfere with the use made of such property by the Company or its Subsidiaries;
and all of the leases and subleases material to the business of the Company and
each of its Subsidiaries, and under which the Company or any of its Subsidiaries
holds properties described in the Registration Statement, the Disclosure Package
and the Prospectus, are, to the Company’s knowledge in full force and effect,
and neither the Company nor any of its Subsidiaries has received any notice of
any material claim of any sort that have been asserted by anyone adverse to the
rights of the Company or such Subsidiaries under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
Subsidiaries to the continued possession of the leased or subleased premises
under any such lease or sublease, which would result in a Material Adverse
Change.

 

2.45          Confidentiality and Non-Competitions. To the Company’s knowledge,
no director, officer, key employee or consultant of the Company is subject to
any confidentiality, non-disclosure, non-competition agreement or
non-solicitation agreement with any employer or prior employer that could
materially affect his ability to be and act in his respective capacity of the
Company or be expected to result in a Material Adverse Change.

 



 19 

 

 

3.                  Covenants of the Company. The Company covenants and agrees
as follows:

 

3.1              Amendments to Registration Statement. The Company shall deliver
to the Representative, prior to filing, any amendment or supplement to the
Registration Statement, any Preliminary Prospectus, Disclosure Package or
Prospectus proposed to be filed and shall not file any such document to which
the Representative shall reasonably object in writing.

 

3.2              Federal Securities Laws.

 

3.2.1        Compliance. The Company, subject to Section 3.2.2, shall comply
with the requirements of Rule 424(b) and Rule 430B of the Securities Act
Regulations, and will notify the Representative promptly, and confirm the notice
in writing, (i) when any post-effective amendment to the Registration Statement
or any amendment or supplement to any Preliminary Prospectus, the Disclosure
Package or the Prospectus shall have been filed and when any post-effective
amendment to the Registration Statement shall become effective; (ii) of the
receipt of any comments from the Commission; (iii) of any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to any Preliminary Prospectus, the Disclosure Package or the
Prospectus or for additional information; (iv) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment or of any order preventing or suspending the use of
any Preliminary Prospectus, the Disclosure Package or the Prospectus, or of the
suspension of the qualification of the Securities for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes or of any examination pursuant to Section 8(d) or 8(e) of the
Securities Act concerning the Registration Statement; and (v) if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the Offering of the Securities. The Company shall effect all
filings required under Rule 424(b) of the Securities Act Regulations, in the
manner and within the time period required by Rule 424(b) (without reliance on
Rule 424(b)(8)), and shall take such steps as it deems necessary to ascertain
promptly whether the form of prospectus transmitted for filing under Rule 424(b)
was received for filing by the Commission and, in the event that it was not, it
will promptly file such prospectus. The Company shall use its best efforts to
prevent the issuance of any stop order, prevention or suspension and, if any
such order is issued, to obtain the lifting thereof at the earliest possible
moment.

 

3.2.2        Continued Compliance. The Company shall comply with the Securities
Act, the Securities Act Regulations, the Exchange Act and the Exchange Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated in this Agreement and in the Registration Statement, the
Disclosure Package and the Prospectus. If at any time when a prospectus relating
to the Securities is (or, but for the exception afforded by Rule 172 of the
Securities Act Regulations (“Rule 172”), would be) required by the Securities
Act to be delivered in connection with sales of the Securities, any event shall
occur or condition shall exist as a result of which it is necessary, in the
opinion of counsel for the Underwriters or for the Company, to (i) amend the
Registration Statement in order that the Registration Statement will not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) amend or supplement the Disclosure Package or the Prospectus in order that
the Disclosure Package or the Prospectus, as the case may be, will not include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light of
the circumstances existing at the time it is delivered to a purchaser or (iii)
amend the Registration Statement or amend or supplement the Disclosure Package
or the Prospectus, as the case may be, in order to comply with the requirements
of the Securities Act or the Securities Act Regulations, the Company will
promptly (A) give the Representative notice of such event; (B) prepare any
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement, the Disclosure Package or the
Prospectus comply with such requirements and, a reasonable amount of time prior
to any proposed filing or use, furnish the Representative with copies of any
such amendment or supplement and (C) file with the Commission any such amendment
or supplement; provided that the Company shall not file or use any such
amendment or supplement to which the Representative or counsel for the
Underwriters shall reasonably object. The Company will furnish to the
Underwriters such number of copies of such amendment or supplement as the
Underwriters may reasonably request. The Company has given the Representative
notice of any filings made pursuant to the Exchange Act or the Exchange Act
Regulations within 48 hours prior to the Applicable Time; the Company will give
the Representative notice of its intention to make any such filing from the
Applicable Time to the Closing Date and will furnish the Representative with
copies of any such documents a reasonable amount of time prior to such proposed
filing, as the case may be, and will not file or use any such document to which
the Representative or counsel for the Underwriters shall reasonably object.

 



 20 

 

 

3.2.3        Exchange Act Registration. For a period of three (3) years after
the date of this Agreement, the Company shall use its reasonable best efforts to
maintain the registration of the Common Stock under the Exchange Act, provided
that such provision shall not prevent a sale, merger or similar transaction
involving the Company. The Company shall not, for a period of three (3) years
after the date of this Agreement, deregister the Common Stock under the Exchange
Act without the prior written consent of the Representative, which consent shall
not be unreasonably withheld.

 

3.2.4        Free Writing Prospectuses. The Company agrees that, unless it
obtains the prior written consent of the Representative, it shall not make any
offer relating to the Securities that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus,” or a
portion thereof, required to be filed by the Company with the Commission or
retained by the Company under Rule 433; provided that the Representative shall
be deemed to have consented to each Issuer General Use Free Writing Prospectus
hereto and any “road show that is a written communication” within the meaning of
Rule 433(d)(8)(i) that has been reviewed by the Representative. The Company
represents that it has treated or agrees that it will treat each such free
writing prospectus consented to, or deemed consented to, by the Underwriters as
an “issuer free writing prospectus,” as defined in Rule 433, and that it has
complied and will comply with the applicable requirements of Rule 433 with
respect thereto, including timely filing with the Commission where required,
legending and record keeping. If at any time following issuance of an Issuer
Free Writing Prospectus there occurred or occurs an event or development as a
result of which such Issuer Free Writing Prospectus conflicted or would conflict
with the information contained in the Registration Statement or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at that subsequent time, not misleading, the
Company will promptly notify the Underwriters and will promptly amend or
supplement, at its own expense, such Issuer Free Writing Prospectus to eliminate
or correct such conflict, untrue statement or omission.

 



 21 

 

 

3.3              Delivery to the Underwriters of Registration Statements. The
Company has delivered or made available or shall deliver or make available to
the Representative and counsel for the Representative, if requested, without
charge, signed copies of the Registration Statement as originally filed and each
amendment thereto (including exhibits filed therewith) and signed copies of all
consents and certificates of experts, and will also deliver to the Underwriters,
without charge, a conformed copy of the Registration Statement as originally
filed and each amendment thereto (without exhibits) for each of the
Underwriters. The copies of the Registration Statement and each amendment
thereto furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

 

3.4              Delivery to the Underwriters of Prospectuses. The Company has
delivered or made available or will deliver or make available to each
Underwriter, without charge, as many copies of each Preliminary Prospectus,
Disclosure Package and the Prospectus as such Underwriter reasonably requested,
and the Company hereby consents to the use of such copies for purposes permitted
by the Securities Act. The Company will furnish to each Underwriter, without
charge, during the period when a prospectus relating to the Securities is (or,
but for the exception afforded by Rule 172 of the Securities Act Regulations,
would be) required to be delivered under the Securities Act, such number of
copies of the Prospectus (as amended or supplemented) as such Underwriter may
reasonably request. The Preliminary Prospectus, the Disclosure Package, the
Prospectus and any amendments or supplements thereto furnished to the
Underwriters will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

 

3.5              Listing. The Company shall use its reasonable best efforts to
maintain the listing of the Common Stock (including the Securities) on the NYSE
American or The Nasdaq Stock Market LLC for at least three years from the date
of this Agreement; provided that such provision shall not prevent a sale, merger
or similar transaction involving the Company.

 

3.6              Payment of Expenses. The Company hereby agrees to pay on each
of the Closing Date and the Option Closing Date, if any, to the extent not paid
at the Closing Date, all expenses incident to the performance of the obligations
of the Company under this Agreement, including, but not limited to: (a) all
filing fees and expenses relating to the registration of the Securities with the
Commission; (b) all fees and expenses relating to the listing of the Company’s
Common Stock on NYSE American; (c) all fees, expenses and disbursements relating
to the registration or qualification of the securities under the “blue sky”
securities laws of such states and other jurisdictions as the Representative may
reasonably designate (including, without limitation, all filing and registration
fees, and the reasonable fees and disbursements of the Company’s “blue sky”
counsel, which will be the Representative’s counsel) unless such filings are not
required in connection with the Company’s proposed listing on a national
exchange, if applicable; (d) all fees, expenses and disbursements relating to
the registration, qualification or exemption of the Securities under the
securities laws of such foreign jurisdictions as the Representative may
reasonably designate; (e) the costs of all mailing and printing of the Offering
documents; (f) transfer and/or stamp taxes, if any, payable upon the transfer of
securities from the Company to the Representative; and (g) the fees and expenses
of the Company’s accountants; and (h) a maximum of $50,000 for fees and expenses
including “road show”, diligence, and reasonable legal fees and disbursements
for the Representative’s counsel. For the sake of clarity, it is understood and
agreed that the Company shall be responsible for the Representative’s external
counsel legal costs detailed in this Section 3.6 irrespective of whether the
Offering is consummated or not, subject to the $50,000 maximum in the event that
there is not a Closing. The Representative may deduct from the net proceeds of
the Offering payable to the Company on the Closing Date, or the Option Closing
Date, if any, the expenses set forth herein to be paid by the Company to the
underwriters.

 



 22 

 

 

3.7              [Intentionally Omitted].

 

3.8              Application of Net Proceeds. The Company shall apply the net
proceeds from the Offering received by it in a manner consistent with the
application thereof described under the caption “Use of Proceeds” in the
Registration Statement, the Disclosure Package and the Prospectus.

 

3.9              Stabilization. Neither the Company nor, to its knowledge, any
of its employees, directors or shareholders (without the consent of the
Representative) has taken or shall take, directly or indirectly, any action
designed to or that has constituted or that might reasonably be expected to
cause or result in, under Regulation M of the Exchange Act, or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

3.10          Internal Controls. The Company shall maintain and shall cause each
of its Subsidiaries to maintain a system of internal accounting controls
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary in order to permit preparation of
financial statements in accordance with GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

3.11          Accountants. As of the date of this Agreement, the Company shall
retain an independent registered public accounting firm, as required by the
Securities Act and the Regulations and the Public Company Accounting Oversight
Board, reasonably acceptable to the Representative. The Representative
acknowledges that the Auditor is acceptable to the Representative.

 

3.12          FINRA. For a period of 90 days from the later of the Closing Date
or the Option Closing Date (if any), the Company shall advise the Representative
(who shall make an appropriate filing with FINRA) if it is or becomes aware that
(i) any officer or director of the Company, (ii) any beneficial owner of 5% or
more of any class of the Company’s securities or (iii) any beneficial owner of
the Company’s unregistered equity securities which were acquired during the 180
days immediately preceding the filing of the Registration Statement is or
becomes an affiliate or associated person of a FINRA member participating in the
Offering (as determined in accordance with the rules and regulations of FINRA).

 



 23 

 

 

3.13          No Fiduciary Duties. The Company acknowledges and agrees that the
Underwriters’ responsibility to the Company is solely contractual in nature and
that none of the Underwriters or their affiliates or any selling agent shall be
deemed to be acting in a fiduciary capacity, or otherwise owes any fiduciary
duty to the Company or any of its affiliates in connection with the Offering and
the other transactions contemplated by this Agreement.

 

3.14          Company Lock-Up Agreement. The Company, on behalf of itself and
any successor entity, agrees that, without the prior written consent of the
Representative, it will not, during the period of sixty (60) days from the
Closing Date (the “Lock-Up Period”), (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of capital stock of
the Company or any securities convertible into or exercisable or exchangeable
for shares of capital stock of the Company; or (ii) file or cause to be filed
any registration statement with the Commission relating to the offering of any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company. Nothing
contained in this Section 3-14 shall prohibit the Company from conducting an
at-the-market public offering of the Company’s securities provided that the
Representative acts as co-manager in connection with such at-the-market
offering.

 

The restrictions contained in this Section 3.14 shall not apply to (i) the
Securities to be sold hereunder, (ii) the issuance by the Company of shares of
Common Stock upon the exercise of a stock option or warrant or the conversion of
a security outstanding on the date hereof, which is disclosed in the
Registration Statement, Disclosure Package and Prospectus and (iii) the issuance
by the Company of stock options under any equity compensation plan of the
Company.

 

3.15          Release of D&O Lock-up Period. If the Representative, in its sole
discretion, agrees to release or waive the restrictions set forth in the Lock-Up
Agreements described in Section 2.27 hereof for an officer, director or
shareholder of the Company, the Representative shall provide the Company with
notice of the impending release or waiver at least three (3) Business Days
before the effective date of the release or waiver, the Company agrees if
required by applicable law to announce the impending release or waiver by a
press release substantially in the form of Exhibit B hereto through a major news
service at least two (2) Business Days before the effective date of the release
or waiver.

 

3.16          Blue Sky Qualifications. The Company shall use its best efforts,
in cooperation with the Underwriters, if necessary, to qualify the Securities
for offering and sale under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Representative may designate
and to maintain such qualifications in effect so long as required to complete
the distribution of the Securities; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

 



 24 

 

 

3.17          Reporting Requirements. The Company, during the period when a
prospectus relating to the Securities is (or, but for the exception afforded by
Rule 172, would be) required to be delivered under the Securities Act, will file
all documents required to be filed with the Commission pursuant to the Exchange
Act within the time periods required by the Exchange Act and Exchange Act
Regulations.

 

3.18          Press Releases. Prior to the Closing Date and any Option Closing
Date, the Company shall not issue any press release or other communication
directly or indirectly or hold any press conference with respect to the Company,
its condition, financial or otherwise, or earnings, business affairs or business
prospects (except for routine oral marketing communications in the ordinary
course of business and consistent with the past practices of the Company and of
which the Representative is notified), without the prior written consent of the
Representative, which consent shall not be unreasonably withheld, unless in the
judgment of the Company and its counsel, and after notification to the
Representative, such press release or communication is required by law.

 

3.19          Sarbanes-Oxley. The Company shall at all times comply with all
applicable provisions of the Sarbanes-Oxley Act in effect from time to time.

 

4.                  Conditions of Underwriters’ Obligations. The obligations of
the Underwriters to purchase and pay for the Securities, as provided herein,
shall be subject to (i) the continuing accuracy of the representations and
warranties of the Company as of the date hereof and as of each of the Closing
Date and the Option Closing Date, if any; (ii) the accuracy of the statements of
officers of the Company made pursuant to the provisions hereof; (iii) the
performance by the Company of its obligations hereunder; and (iv) the following
conditions:

 

4.1              Regulatory Matters.

 

4.1.1        Absence of Certain Commission Actions; Required Filings. At each of
the Closing Date and any Option Closing Date, no stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto shall have been issued under the Securities Act, no order preventing or
suspending the use of any Preliminary Prospectus or the Prospectus shall have
been issued and no proceedings for any of those purposes shall have been
instituted or are pending or, to the Company’s knowledge, contemplated by the
Commission. The Company has complied with each request (if any) from the
Commission for additional information. A prospectus containing the Rule 430B
Information shall have been filed with the Commission in the manner and within
the time frame required by Rule 424(b) under the Securities Act Regulations
(without reliance on Rule 424(b)(8)) or a post-effective amendment providing
such information shall have been filed with, and declared effective by, the
Commission in accordance with the requirements of Rule 430B under the Securities
Act Regulations.

 



 25 

 

 

4.1.2        FINRA Clearance. On or before the date of this Agreement, the
Representative shall have received clearance from FINRA as to the amount of
compensation allowable or payable to the Underwriters as described in the
Registration Statement.

 

4.1.3        NYSE American Stock Market Clearance. On or before the Closing
Date, the Firm Shares, and on or before the Option Closing Date, the Additional
Shares, shall have been approved for listing on the NYSE American.

 

4.2              Company Counsel Matters.

 

4.2.1        Closing Date Opinion of Counsel to the Company. On the Closing
Date, the Representative shall have received the favorable opinion of McCarter &
English, LLP, and a written statement providing certain “10b-5” negative
assurances, dated the Closing Date and addressed to the Representative,
substantially in the form attached hereto as Exhibit C.

 

4.2.2        Option Closing Date Opinion of Counsel. On the Option Closing Date,
if any, the Representative shall have received the favorable opinion of counsel
listed in Section 4.2.1, dated the Option Closing Date, addressed to the
Representative and in form and substance reasonably satisfactory to the
Representative, confirming as of the Option Closing Date, the statements made by
such counsel in its opinion delivered on the Closing Date.

 

4.2.3        Reliance. In rendering such opinions, such counsel may rely: (i) as
to matters involving the application of laws other than the laws of the United
States and jurisdictions in which they are admitted, to the extent such counsel
deems proper and to the extent specified in such opinion, if at all, upon an
opinion or opinions (in form and substance reasonably satisfactory to the
Representative) of other counsel reasonably acceptable to the Representative,
familiar with the applicable laws; and (ii) as to matters of fact, to the extent
they deem proper, on certificates or other written statements of officers of the
Company and officers of departments of various jurisdictions having custody of
documents respecting the corporate existence or good standing of the Company,
provided that copies of any such statements or certificates shall be delivered
to Representative Counsel if requested. The opinion referred to in Sections
4.2.1 above and any related Option Closing Date opinion shall include a
statement to the effect that it may be relied upon by Representative Counsel in
its written statement providing certain “10b-5” negative assurances delivered to
the Underwriters.

 

4.3              Comfort Letters.

 

4.3.1        Cold Comfort Letter. At the time this Agreement is executed you
shall have received a cold comfort letter containing statements and information
of the type customarily included in accountants’ comfort letters with respect to
the financial statements and certain financial information contained in the
Registration Statement, the Disclosure Package and the Prospectus, addressed to
the Representative and in form and substance satisfactory in all respects to you
and to Representative Counsel from the Auditor, dated such date.

 

4.3.2        Bring-down Comfort Letter. At each of the Closing Date and the
Option Closing Date, if any, the Representative shall have received from the
Auditor a letter, dated as of the Closing Date or the Option Closing Date, as
applicable, to the effect that the Auditor reaffirms the statements made in the
letter furnished pursuant to Section 4.3.1, except that the specified date
referred to shall be a date not more than one (1) business day prior to the
Closing Date or the Option Closing Date, as applicable.

 



 26 

 

 

4.4              Officers’ Certificates.

 

4.4.1        Officers’ Certificate. The Company shall have furnished to the
Representative a certificate, dated the Closing Date and any Option Closing Date
(if such date is other than the Closing Date), of its Chief Executive Officer
and its Chief Financial Officer or Chief Operating Officer stating that (i) such
officers have carefully examined the Registration Statement, the Disclosure
Package, any Issuer Free Writing Prospectus and the Prospectus and, in their
opinion, the Registration Statement and each amendment thereto, as of the
Applicable Time and as of the date of this Agreement and as of the Closing Date
(or any Option Closing Date if such date is other than the Closing Date) did not
include any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Disclosure Package, as of the Applicable Time
and as of the Closing Date (or any Option Closing Date if such date is other
than the Closing Date), any Issuer Free Writing Prospectus as of its date and as
of the Closing Date (or any Option Closing Date if such date is other than the
Closing Date), the Prospectus and each amendment or supplement thereto, as of
the respective date thereof and as of the Closing Date, did not include any
untrue statement of a material fact and did not omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading, (ii) since the date of
this Agreement, no event has occurred which should have been set forth in a
supplement or amendment to the Registration Statement, the Disclosure Package or
the Prospectus, (iii) to the best of their knowledge after reasonable
investigation, as of the Closing Date (or any Option Closing Date if such date
is other than the Closing Date), the representations and warranties of the
Company in this Agreement are true and correct in all material respects and the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date (or
any Option Closing Date if such date is other than the Closing Date), and (iv)
there has not been, subsequent to the date of the most recent audited financial
statements included or incorporated by reference in the Disclosure Package, any
material adverse change in the financial position or results of operations of
the Company, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company, except as set forth in
the Prospectus.

 

4.4.2        Secretary’s Certificate. At each of the Closing Date and the Option
Closing Date, if any, the Representative shall have received a certificate of
the Company signed by the Secretary or the Assistant Secretary of the Company,
dated the Closing Date or the Option Date, as the case may be, respectively,
certifying: (i) that each of the Charter and Bylaws is true and complete, has
not been modified and is in full force and effect; (ii) that the resolutions of
the Company’s Board of Directors relating to the Offering are in full force and
effect and have not been modified; (iii) as to the accuracy and completeness of
all correspondence between the Company or its counsel and the Commission; and
(iv) as to the incumbency of the officers of the Company. The documents referred
to in such certificate shall be attached to such certificate.

 



 27 

 

 

4.5              No Material Changes. Prior to and on each of the Closing Date
and each Option Closing Date, if any: (i) there shall have been no material
adverse change or development involving a prospective material adverse change in
the condition or prospects or the business activities, financial or otherwise,
of the Company from the latest dates as of which such condition is set forth in
the Registration Statement and no material change in the capital stock or debt
of the Company, the Disclosure Package and the Prospectus; (ii) no action, suit
or proceeding, at law or in equity, shall have been pending or threatened
against the Company or, to the Company’s knowledge, any Insider before or by any
court or federal or state commission, board or other administrative agency
wherein an unfavorable decision, ruling or finding may materially adversely
affect the business, operations, prospects or financial condition or income of
the Company, except as set forth in the Registration Statement, the Disclosure
Package and the Prospectus; (iii) no stop order shall have been issued under the
Securities Act and no proceedings therefor shall have been initiated or
threatened by the Commission; (iv) no action shall have been taken and no law,
statute, rule, regulation or order shall have been enacted, adopted or issued by
any Governmental Entity which would prevent the issuance or sale of the
Securities or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company; (v) no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Securities or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company and
(vi) the Registration Statement, the Disclosure Package and the Prospectus and
any amendments or supplements thereto shall contain all material statements
which are required to be stated therein in accordance with the Securities Act
and the Securities Act Regulations and shall conform in all material respects to
the requirements of the Securities Act and the Securities Act Regulations, and
neither the Registration Statement, the Disclosure Package, the Prospectus nor
any Issuer Free Writing Prospectus nor any amendment or supplement thereto shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

4.6              No Material Misstatement or Omission. The Underwriters shall
not have discovered and disclosed to the Company on or prior to the Closing Date
and any Option Closing Date that the Registration Statement or any amendment or
supplement thereto contains an untrue statement of a fact which, in the opinion
of counsel for the Underwriters, is material or omits to state any fact which,
in the opinion of such counsel, is material and is required to be stated therein
or is necessary to make the statements therein not misleading, or that the
Registration Statement, Disclosure Package, any Issuer Free Writing Prospectus
or the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading. 



 

4.7              Corporate Proceedings. All corporate proceedings and other
legal matters incident to the authorization, form and validity of each of this
Agreement, the Securities, the Registration Statement, the Disclosure Package,
each Issuer Free Writing Prospectus, if any, and the Prospectus and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Underwriters, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 



 28 

 



 

4.8              Delivery of Lock-Up Agreements. On or before the date of this
Agreement, the Company shall have delivered to the Representative executed
copies of the Lock-Up Agreements from each of the persons listed in Schedule 3
hereto.

 

4.9              Good Standing Certificates. On the Closing Date and the Option
Closing Date, if any, the Company shall have delivered to the Representative a
certificate of good standing from the State of Nevada for the Company

 

4.10          Additional Documents. At the Closing Date and at each Option
Closing Date (if any), Representative Counsel shall have been furnished with
such documents and opinions as they may require for the purpose of enabling
Representative Counsel to deliver an opinion to the Underwriters, or in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Representative and Representative Counsel.

 

5.                  Indemnification.

 

5.1              Indemnification by the Company. The Company shall indemnify and
hold harmless each Underwriter, its affiliates and each of its and their
respective directors, officers, members, employees, representatives and agents
and each person, if any, who controls any Underwriter within the meaning of
Section 15 of the Securities Act of or Section 20 of the Exchange Act
(collectively the “Underwriter Indemnified Parties,” and each a “Underwriter
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof), to
which such Underwriter Indemnified Party may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, expense,
liability, action, investigation or proceeding arises out of or is based upon
(A) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement, Preliminary Prospectus, Disclosure
Package, Issuer Free Writing Prospectus, any “issuer information” filed or
required to be filed pursuant to Rule 433(d) of the Securities Act Regulations,
or the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, or (B) the omission or alleged omission to
state in any Registration Statement, Preliminary Prospectus, Disclosure Package,
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Securities Act Regulations, or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein not misleading, and shall reimburse the
Underwriter Indemnified Party promptly upon demand for any legal fees or other
expenses reasonably incurred by that Underwriter Indemnified Party in connection
with investigating, or preparing to defend, or defending against, or appearing
as a third party witness in respect of, or otherwise incurred in connection
with, any such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon an untrue
statement in, or omission from any Registration Statement, Preliminary
Prospectus, Disclosure Package, Issuer Free Writing Prospectus or the
Prospectus, or any such amendment or supplement thereto, or made in reliance
upon and in conformity with written information furnished to the Company through
the Representative by or on behalf of any Underwriter specifically for use
therein, which information the parties hereto agree is limited to the
Underwriters’ Information. This indemnity agreement is not exclusive and will be
in addition to any liability, which the Company might otherwise have and shall
not limit any rights or remedies which may otherwise be available at law or in
equity to each Underwriter Indemnified Party.

 

 29 

 



 

5.2              Indemnification by the Underwriters. Each Underwriter,
severally and not jointly, shall indemnify and hold harmless the Company, the
Company’s directors, its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), to which such Company Indemnified Party may
become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, expense, liability, action, investigation or proceeding arises
out of or is based upon (i) any untrue statement of a material fact contained in
any Registration Statement, Preliminary Prospectus, Disclosure Package, Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Securities Act Regulations, or the Prospectus, or
in any amendment or supplement thereto, or (ii) the omission to state in any
Registration Statement, Preliminary Prospectus, Disclosure Package, Issuer Free
Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Securities Act Regulations, or the Prospectus, or
in any amendment or supplement thereto, a material fact required to be stated
therein or necessary to make the statements therein not misleading, but in each
case only to the extent that the untrue statement or omission was made in
reliance upon and in conformity with written information furnished to the
Company through the Representative by or on behalf of any Underwriter
specifically for use therein, which information the parties hereto agree is
limited to the Underwriters’ Information and shall reimburse the Company for any
legal or other expenses reasonably incurred by such party in connection with
investigating or preparing to defend or defending against or appearing as third
party witness in connection with any such loss, claim, damage, liability,
action, investigation or proceeding, as such fees and expenses are incurred.
Notwithstanding the provisions of this Section 5.2, in no event shall any
indemnity by an Underwriter under this Section 5.2 exceed the total discount and
commission received by such Underwriter in connection with the Offering.

 

5.3              Procedure. Promptly after receipt by an indemnified party under
this Section 5 of notice of the commencement of any action, the indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party under this Section 5, notify such indemnifying party in writing of the
commencement of that action; provided, however, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have
under this Section 5 except to the extent it has been materially adversely
prejudiced by such failure; and, provided, further, that the failure to notify
an indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 5. If any such action
shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense of such action with
counsel reasonably satisfactory to the indemnified party (which counsel shall
not, except with the written consent of the indemnified party, be counsel to the
indemnifying party). After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such action, except as provided
herein, the indemnifying party shall not be liable to the indemnified party
under Section 5 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense of such action other than
reasonable costs of investigation; provided, however, that any indemnified party
shall have the right to employ separate counsel in any such action and to
participate in the defense of such action but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be at the expense
of such indemnified party unless (i) the employment thereof has been
specifically authorized in writing by the Company in the case of a claim for
indemnification under 5.1 or the Representative in the case of a claim for
indemnification under Section 5.2, (ii) such indemnified party shall have been
advised by its counsel that there may be one or more legal defenses available to
it which are different from or additional to those available to the indemnifying
party, or (iii) the indemnifying party has failed to assume the defense of such
action and employ counsel reasonably satisfactory to the indemnified party
within a reasonable period of time after notice of the commencement of the
action or the indemnifying party does not diligently defend the action after
assumption of the defense, in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of (or, in the case of a failure to diligently
defend the action after assumption of the defense, to continue to defend) such
action on behalf of such indemnified party and the indemnifying party shall be
responsible for legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action; provided,
however, that the indemnifying party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time any such indemnified party (in addition to any local
counsel), which firm shall be designated in writing by the Representative if the
indemnified party under this Section 5 is an Underwriter Indemnified Party or by
the Company if an indemnified party under this Section 5 is a Company
Indemnified Party. Subject to this Section 5.3, the amount payable by an
indemnifying party under Section 5 shall include, but not be limited to, (x)
reasonable legal fees and expenses of counsel to the indemnified party and any
other expenses in investigating, or preparing to defend or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any action, investigation, proceeding or claim, and (y) all
amounts paid in settlement of any of the foregoing. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 5 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.

 



 30 

 

 

5.4              Contribution. If the indemnification provided for in this
Section 5 is unavailable or insufficient to hold harmless an indemnified party
under Section 5.1 or Section 5.2, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such loss, claim,
damage, expense or liability (or any action, investigation or proceeding in
respect thereof), as incurred, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and each
of the Underwriters on the other hand from the Offering, or (ii) if the
allocation provided by clause (i) of this Section 5.4 is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) of this Section 5.4 but also the
relative fault of the Company on the one hand and the Underwriters on the other
with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Underwriters on the other with respect to such offering shall
be deemed to be in the same proportion as the total proceeds from the Offering
purchased under this Agreement (before deducting expenses) received by the
Company bear to the total underwriting discount and commissions received by the
Underwriters in connection with the Offering, in each case as set forth in the
table on the cover page of the Prospectus. The relative fault of the Company on
the one hand and the Underwriters on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the
Underwriters on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement, omission, act or failure to act; provided that the parties
hereto agree that the written information furnished to the Company through the
Representative by or on behalf of any Underwriter for use in any Preliminary
Prospectus, any Registration Statement or the Prospectus, or in any amendment or
supplement thereto, consists solely of the Underwriters’ Information. The
Company and the Underwriters agree that it would not be just and equitable if
contributions pursuant to this Section 5.4 be determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to herein. The amount paid or payable by an
indemnified party as a result of the loss, claim, damage, expense, liability,
action, investigation or proceeding referred to above in this Section 5.4 shall
be deemed to include, for purposes of this Section 5.4, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or proceeding.
Notwithstanding the provisions of this Section 5.4, no Underwriter shall be
required to contribute any amount in excess of the total discount and commission
received by such Underwriter in connection with the Offering less the amount of
any damages which such Underwriter has otherwise paid or become liable to pay by
reason of any untrue or alleged untrue statement, omission or alleged omission,
act or alleged act or failure to act or alleged failure to act. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters’ obligation to
contribute as provided in this Section 5.4 are several and in proportion to
their respective underwriting obligation, and not joint.

 



 31 

 

 

6.                  Default by an Underwriter.

 

6.1              Default Not Exceeding 10% of Firm Shares or Additional Shares.
If any Underwriter or Underwriters shall default in its or their obligations to
purchase the Firm Shares or the Additional Shares, if the Over-allotment Option
is exercised hereunder, and if the number of the Firm Shares or Additional
Shares with respect to which such default relates does not exceed in the
aggregate 10% of the number of Firm Shares or Additional Shares that all
Underwriters have agreed to purchase hereunder, then such Firm Shares or
Additional Shares to which the default relates shall be purchased by the
non-defaulting Underwriters in proportion to their respective commitments
hereunder.

 

6.2              Default Exceeding 10% of Firm Shares or Additional Shares. In
the event that the default addressed in Section 6.1 relates to more than 10% of
the Firm Shares or Additional Shares, the Company may in its discretion arrange
for yourself or for another party or parties to purchase such Firm Shares or
Additional Shares to which such default relates on the terms contained herein.
If, within one (1) Business Day after such default relating to more than 10% of
the Firm Shares or Additional Shares, the Company may not arrange for the
purchase of such Firm Shares or Additional Shares, then the Company shall be
entitled to a further period of one (1) Business Day within which to procure
another party or parties satisfactory to you to purchase said Firm Shares or
Additional Shares on such terms. In the event that neither the Representative
nor the Company arrange for the purchase of the Firm Shares or Additional Shares
to which a default relates as provided in this Section 6, this Agreement will
automatically be terminated without liability on the part of the Company (except
as provided in Sections 3.10 and 5 hereof) or the several Underwriters (except
as provided in Section 5 hereof); provided, however, that if such default occurs
with respect to the Additional Shares, this Agreement will not terminate as to
the Firm Shares; and provided, further, that nothing herein shall relieve a
defaulting Underwriter of its liability, if any, to the other Underwriters and
to the Company for damages occasioned by its default hereunder.

 

 32 

 



6.3              Postponement of Closing Date. In the event that the Firm Shares
or Additional Shares to which the default relates are to be purchased by the
non-defaulting Underwriters, or are to be purchased by another party or parties
as aforesaid, you or the Company shall have the right to postpone the Closing
Date or Option Closing Date for a reasonable period, but not in any event
exceeding five (5) Business Days, in order to effect whatever changes may
thereby be made necessary in the Registration Statement, the Disclosure Package
or the Prospectus or in any other documents and arrangements, and the Company
agrees to file promptly any amendment to the Registration Statement, the
Disclosure Package or the Prospectus that in the opinion of counsel for the
Underwriter may thereby be made necessary. The term “Underwriter” as used in
this Agreement shall include any party substituted under this Section 6 with
like effect as if it had originally been a party to this Agreement with respect
to such Securities.

 

7.                  [Intentionally Omitted].

 

8.                  Effectiveness of this Agreement and Termination Thereof.

 

8.1              Effectiveness of the Agreement. This Agreement shall become
effective when both the Company and the Representative have executed the same
and delivered counterparts of such signatures to the other party.

 

8.2              Termination. The Representative shall have the right to
terminate this Agreement at any time prior to any Closing Date, (i) if any
domestic or international event or act or occurrence has materially disrupted,
or in your opinion will in the immediate future materially disrupt, general
securities markets in the United States; or (ii) if trading on the New York
Stock Exchange or the Nasdaq Stock Market LLC shall have been suspended or
materially limited, or minimum or maximum prices for trading shall have been
fixed, or maximum ranges for prices for securities shall have been required by
FINRA or by order of the Commission or any other government authority having
jurisdiction; or (iii) if the United States shall have become involved in a new
war or an increase in major hostilities; or (iv) if a banking moratorium has
been declared by a New York State or federal authority; or (v) if a moratorium
on foreign exchange trading has been declared which materially adversely impacts
the United States securities markets; or (vi) if the Company shall have
sustained a material loss by fire, flood, accident, hurricane, earthquake,
theft, sabotage or other calamity or malicious act which, whether or not such
loss shall have been insured, will, in your opinion, make it inadvisable to
proceed with the delivery of the Firm Shares or Additional Shares; or (vii) if
the Company is in material breach of any of its representations, warranties or
covenants hereunder; or (viii) if the Representative shall have become aware
after the date hereof of such a material adverse change in the conditions or
prospects of the Company, or such adverse material change in general market
conditions as in the Representative’s judgment would make it impracticable to
proceed with the offering, sale and/or delivery of the Securities or to enforce
contracts made by the Underwriters for the sale of the Securities.

 

8.3              Expenses Upon Termination. Notwithstanding anything to the
contrary in this Agreement, except in the case of a default by the Underwriters,
pursuant to Section 6.2 above, in the event that this Agreement shall not be
carried out for any reason whatsoever, within the time specified herein or any
extensions thereof pursuant to the terms herein, the Company shall be obligated
to pay to the Representative its actual and accountable out-of-pocket expenses
related to the transactions contemplated herein then due and payable (including
the fees and disbursements of Representative Counsel) up to $50,000 and upon
demand the Company shall pay the full amount thereof to the Representative;
provided, however, that such expense cap in no way limits or impairs the
indemnification and contribution provisions of this Agreement..

 



 33 

 

 

8.4              Survival of Indemnification. Notwithstanding any contrary
provision contained in this Agreement, any election hereunder or any termination
of this Agreement, and whether or not this Agreement is otherwise carried out,
the provisions of Section 5 shall remain in full force and effect and shall not
be in any way affected by, such election or termination or failure to carry out
the terms of this Agreement or any part hereof.

 

8.5              Representations, Warranties, Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company submitted pursuant hereto, shall remain
operative and in full force and effect regardless of (i) any investigation made
by or on behalf of any Underwriter or its Affiliates or selling agents, any
person controlling any Underwriter, its officers or directors or any person
controlling the Company or (ii) delivery of and payment for the Securities.

 

9.              Miscellaneous.

 

9.1              Notices. All communications hereunder, except as herein
otherwise specifically provided, shall be in writing and shall be mailed
(registered or certified mail, return receipt requested), personally delivered
or sent by facsimile transmission and confirmed and shall be deemed given when
so delivered or faxed and confirmed or if mailed, two (2) days after such
mailing.

 

If to the Representative: 

Kingswood Capital Markets, a division of Benchmark Investments, Inc. 

71 Battery Place, Suite 625 

New York, New York 10004
Attn: Mr. Joseph T. Rallo, Chief Executive Officer
Fax No.:

 

with a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Mitchell S. Nussbaum, Esq.
Fax No.: (212) 407-4990

 

If to the Company:

  

NanoViricides, Inc. 

1 Control Drive 

Shelton, Connecticut 06484
Attention: Anil Diwan, President and ChairmanFax No: (203) 859-5095

 



 34 

 

 

with a copy (which shall not constitute notice) to:

 

McCarter & English, LLP 

Two Tower Center Boulevard, 24th Floor 

East Brunswick, New Jersey 08816 

Telephone (732) 867-4719
Attention: Peter Campitiello, Esq.
Fax No: (732) 393-1901

 

9.2              Headings. The headings contained herein are for the sole
purpose of convenience of reference, and shall not in any way limit or affect
the meaning or interpretation of any of the terms or provisions of this
Agreement.

 

9.3              Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(i)                 each Underwriter’s responsibility to the Company is solely
contractual in nature, each Underwriter has been retained solely to act as an
underwriter in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Underwriters has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Representative has advised or is advising the Company on other
matters;

 

(ii)              the price of the Securities set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Representative, and the Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

(iii)            it has been advised that the Representative and their
respective affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the
Underwriters have no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; and

 

9.4              Research Analyst Independence. The Company acknowledges that
each Underwriter’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that such Underwriter’s research analysts
may hold views and make statements or investment recommendations and/or publish
research reports with respect to the Company and/or the offering that differ
from the views of their investment banking division. The Company acknowledges
that each Underwriter is a full service securities firm and as such from time to
time, subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 9.4 shall relieve the Underwriter of any
responsibility or liability it may otherwise bear in connection with activities
in violation of applicable securities laws, rules or regulations.

 



 35 

 

 

9.5              Amendment. This Agreement may only be amended by a written
instrument executed by each of the parties hereto.

 

9.6              Entire Agreement. This Agreement (together with the other
agreements and documents being delivered pursuant to or in connection with this
Agreement) constitutes the entire agreement of the parties hereto with respect
to the subject matter hereof and thereof, and supersedes all prior agreements
and understandings of the parties, oral and written, with respect to the subject
matter hereof.

 

9.7              Binding Effect. This Agreement shall inure solely to the
benefit of and shall be binding upon the Representative, the Underwriters, the
Company and the controlling persons, directors and officers referred to in
Section 5 hereof, and their respective successors, legal representatives, heirs
and assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provisions herein contained. The term “successors and assigns”
shall not include a purchaser, in its capacity as such, of securities from any
of the Underwriters.

 

9.8              Governing Law; Consent to Jurisdiction; Trial by Jury. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of laws
principles thereof. The Company hereby agrees that any action, proceeding or
claim against it arising out of, or relating in any way to this Agreement shall
be brought and enforced in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 9.1 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim. The Company agrees that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys’ fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor. The Company (on its behalf and, to the extent permitted by applicable
law, on behalf of its stockholders and affiliates) and each of the Underwriters
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

9.9              Execution in Counterparts. This Agreement may be executed in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto. Delivery of a signed
counterpart of this Agreement by facsimile or email/pdf transmission shall
constitute valid and sufficient delivery thereof.

 

9.10          Waiver, etc. The failure of any of the parties hereto to at any
time enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way effect the
validity of this Agreement or any provision hereof or the right of any of the
parties hereto to thereafter enforce each and every provision of this Agreement.
No waiver of any breach, non-compliance or non-fulfillment of any of the
provisions of this Agreement shall be effective unless set forth in a written
instrument executed by the party or parties against whom or which enforcement of
such waiver is sought; and no waiver of any such breach, non-compliance or
non-fulfillment shall be construed or deemed to be a waiver of any other or
subsequent breach, non-compliance or non-fulfillment.

 

[Signature Page Follows]

 

 36 

 

 

 

If the foregoing correctly sets forth the understanding between the Underwriters
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.

 

 

 

  Very truly yours,       NANOVIRICIDES, INC.         By:     Name: Anil Diwan  
Title: President and Chairman

 

Confirmed as of the date first written

 

above, on behalf of itself and as

 

Representative of the several Underwriters

 

named on Schedule 1 hereto:

 

KINGSWOOD CAPITAL MARKETS, A DIVISION OF BENCHMARK INVESTMENTS INC.            
    Name: David Martin   Title: Chief Compliance Officer        

 

 

 37 

 



 

 

SCHEDULE 1

 

Underwriter  Total Number of Firm Shares to
be Purchased   Number of Additional Shares to be Purchased if Over-Allotment
Option is Fully Exercised            Kingswood Capital Markets, a division of
Benchmark Investments, Inc.   1,319,863    205,479              R.F. Lafferty &
Co. Inc.   50,000    —             Total   1,369,863    205,479 

 

 

 

 S-1 

 



 

 

SCHEDULE 2-A

 

Pricing Information

 

Number of Firm Shares: 1,369,863

 

Number of Additional Shares: 205,479

 

Public Offering Price per Share: $7.30

 

Underwriting Discount per Share: $0.584

 

Proceeds to Company per Share (before expenses): $6.716

 

 

 

 S-2A 

 

 

SCHEDULE 2-B

 

Issuer General Use Free Writing Prospectuses

 

None.

 

 

 

 S-2B 

 

 

SCHEDULE 3

 

List of Lock-Up Parties

 

 

TheraCour Pharma, Inc. Anil Diwan Stanley Glick Meeta Vyas Makarand Jawadekar
Theodore Edward (“Todd”) Rokita

 

 

 S-3 

 

 

 

EXHIBIT A

 

Form of Lock-Up Agreement

 

 

July ___, 2020

  

Kingswood Capital Markets, a division of Benchmark Investments, Inc. 

71 Battery Place, Suite 625 

New York, New York 10004

 

Ladies and Gentlemen:

 

The undersigned understands that Kingswood Capital Markets, a division of
Benchmark Investments, Inc. (the “Representative”) proposes to enter into an
Underwriting Agreement (the “Underwriting Agreement “) with NanoViricides, Inc.,
a Nevada corporation (the “Company”), providing for the public offering (the
“Public Offering”) of shares of common stock, par value $0.001 per share, of the
Company (the “Shares”).

 

To induce the Representative to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Representative, the undersigned will not, during the period
commencing on the date of the Underwriting Agreement and ending ninety (90) days
after such date (the “Lock-Up Period”), (1) offer, pledge, sell, contract to
sell, grant, lend, or otherwise transfer or dispose of, directly or indirectly,
any Shares or any securities convertible into or exercisable or exchangeable for
Shares, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Securities”); (2) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Lock-Up Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Lock-Up Securities, in cash or otherwise; (3) make any demand for or exercise
any right with respect to the registration of any Lock-Up Securities; or (4)
publicly disclose the intention to make any offer, sale, pledge or disposition,
or to enter into any transaction, swap, hedge or other arrangement relating to
any Lock-Up Securities. Notwithstanding the foregoing, and subject to the
conditions below, the undersigned may transfer Lock-Up Securities without the
prior written consent of the Representative in connection with (a) transactions
relating to Lock-Up Securities acquired in open market transactions after the
completion of the Public Offering; provided that no filing under Section 16(a)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall
be required or shall be voluntarily made in connection with subsequent sales of
Lock-Up Securities acquired in such open market transactions; (b) transfers of
Lock-Up Securities as a bona fide gift, by will or intestacy or to a family
member or trust for the benefit of a family member (for purposes of this lock-up
agreement, “family member” means any relationship by blood, marriage or
adoption, not more remote than first cousin); (c) transfers of Lock-Up
Securities to a charity or educational institution; or (d) if the undersigned,
directly or indirectly, controls a corporation, partnership, limited liability
company or other business entity, any transfers of Lock-Up Securities to any
shareholder, partner or member of, or owner of similar equity interests in, the
undersigned, as the case may be; provided that in the case of any transfer
pursuant to the foregoing clauses (b), (c) or (d), (i) any such transfer shall
not involve a disposition for value, (ii) each transferee shall sign and deliver
to the Representative a lock-up agreement substantially in the form of this
lock-up agreement and (iii) no filing under Section 16(a) of the Exchange Act
shall be required or shall be voluntarily made. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s Lock-Up Securities
except in compliance with this lock-up agreement.

 



Exhibit C-1

 

 

If the undersigned is an officer or director of the Company, (i) the undersigned
agrees that the foregoing restrictions shall be equally applicable to any Shares
that the undersigned may purchase in the Public Offering; (ii) the
Representative agrees that, at least three (3) business days before the
effective date of any release or waiver of the foregoing restrictions in
connection with a transfer of Lock-Up Securities, the Representative will notify
the Company of the impending release or waiver; and (iii) the Company has agreed
in the Underwriting Agreement to announce the impending release or waiver by
press release through a major news service at least two (2) business days before
the effective date of the release or waiver. Any release or waiver granted by
the Representative hereunder to any such officer or director shall only be
effective two (2) business days after the publication date of such press
release. The provisions of this paragraph will not apply if (a) the release or
waiver is effected solely to permit a transfer of Lock-Up Securities not for
consideration and (b) the transferee has agreed in writing to be bound by the
same terms described in this lock-up agreement to the extent and for the
duration that such terms remain in effect at the time of such transfer.

 

No provision in this lock-up agreement shall be deemed to restrict or prohibit
the exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Shares, as applicable;
provided that the undersigned does not transfer the Shares acquired on such
exercise, exchange or conversion during the Lock-Up Period, unless otherwise
permitted pursuant to the terms of this lock-up agreement. In addition, no
provision herein shall be deemed to restrict or prohibit the entry into or
modification of a so-called “10b5-1” plan at any time (other than the entry into
or modification of such a plan in such a manner as to cause the sale of any
Lock-Up Securities within the Lock-Up Period) or a sale of 100% of the Company’s
outstanding Shares.

 

The undersigned understands that the Company and the Representative are relying
upon this lock-up agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

 

The undersigned understands that, if the Underwriting Agreement is not executed
by July ___, 2020, or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Shares to be sold thereunder, then this lock-up
agreement shall be void and of no further force or effect.

 



 2 

 

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Representative.



 

 

  Very truly yours,               (Name - Please Print)              
(Signature)               (Name of Signatory, in the case of entities - Please
Print)               (Title of Signatory, in the case of entities - Please
Print)         Address:                          

 

 

 3 

 

  

 

EXHIBIT B

 

Form of Press Release

 

NANOVIRICIDES, INC.

 

[Date]

 

NanoViricides, Inc. (the “Company”) announced today that Kingswood Capital
Markets, a division of Benchmark Investments, Inc.., acting as representative
for the underwriters in the Company’s recent public offering of the Company’s
common stock, is [waiving] [releasing] a lock-up restriction with respect to
_________ shares of the Company’s common stock held by [certain officers or
directors] [an officer or director] of the Company. The [waiver] [release] will
take effect on _________, 20___, and the shares may be sold on or after such
date.

 

This press release is not an offer or sale of the securities in the United
States or in any other jurisdiction where such offer or sale is prohibited, and
such securities may not be offered or sold in the United States absent
registration or an exemption from registration under the Securities Act of 1933,
as amended.

 

 4 

 

 

 

EXHIBIT C

 

Form of Opinion of Company Counsel

 

[Intentionally Omitted.]

 

 



 5 

 

 

 

 

 

 